Case 4:21-cv-00032-JMS-DML Document 9 Filed 02/26/21 Page 1 of 1 PageID #: 40


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

KELLY GRACE,                                  )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )       Case No. 4:21-cv-00032-JMS-DML
                                              )
PAUL SKIFF and                                )
SUPREME AUTO TRANSPORT, INC.,                 )        Dismissal without prejudice
                                              )        acknowledged [6]. JMS, CJ 2/26/21
               Defendants.                    )        Distribution via ECF

                            NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(I) of the Federal Rules of Civil Procedure, Plaintiff, by Counsel,

hereby voluntarily dismisses this action without prejudice.

                                                      Respectfully submitted,
                                                      KEN NUNN LAW OFFICE

                                                      s/Bradford J. Smith
                                                      Bradford J. Smith, #22783-47
                                                      Attorney for Plaintiff
                                                      Franklin Place
                                                      104 S. Franklin Road
                                                      Bloomington, IN 47404
                                                      Phone: (812) 332-9451
                                                      Fax: (812) 331-5321
                                                      E-mail: brads@kennunn.com
